Bath,e, J.
We are unable ' to discover any error committed by the Judge in the trial of the case in the Court belQw. The facts stated by the witnessed, if believed, certainly brought the case within the prohibition.of the act under which he is indicted.
The testimony was fairly submitted to-the jury in the .charge of the Court, and with, the result the defendant must be content. See State vs. Duckworth, 1 Winston’s Rep., 243.
There is no ground upon which the motion ' to arrest the judgment, can be sustained. The offences of the owner of a slave, permitting him or her to go at large as •a free person, and to keep house as a free person, are of a cognate character, and there can be no' more objection to their being included in the same count of an indictment, than there is for joining, in the same count, the *56•barge of an. affray, and that of a mutual assault and battery.
At all events, the objection ought to hare been taken upon a motion, to quash the indictment, and cannot be made available upon a motion in arrest of judgment. See Arch. Cr. Pl., 53, State vs. Allen, 4 Hawks, 356.
There is no error in the judgment, and it must beso certified to the Superior Court.